EXHIBIT 10.15

LEASE

Date:                 November 11, 2005

Landlord:         700 Stanton Drive, LLC

Tenant:             Alliance Laundry Systems LLC

1. BASIC TERMS. The following terms shall have the meaning set forth in this
section unless specifically modified by other provisions of this Lease:

1.1 Building. The building located at 700 Stanton Drive, Ripon, Wisconsin,
together with the land approximately 14 acres of land and other improvements and
facilities appurtenant thereto, more particularly described on the attached
Exhibit A.

1.2 Premises. Approximately 134,921 square feet of space in the Building as
shown on the floor plan attached hereto as Exhibit B. For purposes of this
Lease, the parties accept the number of square feet shown above, even if
measurement or confirmation might yield a different number of square feet.

1.3 Common Areas. The areas of the Building not regularly and customarily leased
for exclusive use of tenants, including, but not limited to, any entranceways,
common hallways and stairs, elevators, loading areas, roofs, all parking areas
(whether for the exclusive or non-exclusive use of any tenant), driveways, walks
and landscaped areas.

1.4 Term. Approximately seven (7) years and two (2) months commencing on the
Commencement Date and terminating on the Termination Date. There two
(2) extension options as set forth in Section 40.

1.5 Commencement Date. The earlier of (i) January 1, 2006 or (ii) the date
Tenant completes the work described in Exhibit C.

1.6 Termination Date. The last day of the Eighty Sixth (86th) month after the
Commencement Date or the last day of the last exercised renewal period if the
renewal option[s] are exercised in accordance with this Lease.

1.7 Base Rent. Two Hundred Thirty Two Thousand Eight Hundred Fifty Six and
No/100 Dollars ($232,856.00) annually, payable in advance monthly installments
of Nineteen Thousand Four Hundred Four and 66/100 Dollars ($19,404.66) due on
the first calendar day of each month.

1.8 Base Rent Commencement Date. March 1, 2006, without regard to whether Tenant
has completed the work described in Exhibit C.

1.9 Permitted Use. General office, engineering, receiving, manufacturing,
storing of material and shipping purposes in connection with Tenant’s business.



--------------------------------------------------------------------------------

1.10 Landlord’s Address for Notices.

 

C/o Carter Management Attn: Sandy Ward 330 E. Kilbourn Avenue Suite 838
Milwaukee, Wisconsin 53202 Telephone: (414) 224-9102 Facsimile: (414) 224-1022

1.11 Outside Storage Area. The area designated on Exhibit E as the area for
Tenant’s exclusive use for outside storage.

1.12 Trailer Parking Area. The area designated on Exhibit E for Tenant’s
exclusive use for truck and trailer parking.

1.13 Admanco Space. The office space within the building consisting of
approximately 8,724 rentable square feet leased by Admanco – a division of EBSCO
Industries, Inc. as of the date of this Lease.

1.14 Tenant’s Proportionate Share. When splitting the amount of any costs and/or
expense for items described in this Lease, Tenant’s Proportionate Share shall
mean 94% of such cost and/or expense. When Tenant has paid a cost and/or expense
that is to be split between Landlord and Tenant, Landlord shall reimburse Tenant
for 6% of such cost and/or expense within ten (10) days of a written demand for
payment accompanied with a copy of the applicable invoices and proof of payment.
When Landlord has paid a cost and/or expense that is to be split between
Landlord and Tenant, Tenant shall reimburse Landlord for 94% of such expense
within ten (10) days of a written demand for payment accompanied with a copy of
the applicable invoices and proof of payment.

1.15 Tenant’s Address for Notices.

 

Atten: Jeffrey E. Thoms Treasurer and Assistant Secretary Alliance Laundry
Systems LLC Shepard Street, P.O. Box 990 Ripon, WI 54971

Telephone: (920) 748-4403

Facsimile: (920) 748-1629

With a copy to:

 

Atten: Scott L. Spiller Chief Legal Officer Alliance Laundry Systems LLC Shepard
Street, P.O. Box 990 Ripon, WI 54971 Telephone: (920) 748-4320 Facsimile:
(920) 748-4334

 

2



--------------------------------------------------------------------------------

1.16 Exhibits.

 

A - Legal Description

B - Floor Plan of the Premises

C - Tenant Improvements

D - Landlord Work

E - Tenant Parking Areas

F – Admanco Parking Area

G – Recorded Covenants and Restrictions

2. DEMISE AND TERM. Landlord leases the Premises to Tenant and Tenant leases
from Landlord the Premises subject to the provisions of this Lease; provided,
that any space in the Premises used for shafts, pipes, conduits, ducts,
electrical or other utilities or Building facilities that service the Admanco
Space after the completion of the Landlord Work described in Exhibit D, the
separate utility metering work described in Section 12.1 of this Lease, and the
Tenant Improvement work described in Exhibit C, as well as access thereto
through the Premises for the purposes of installation, operation, maintenance,
inspection, repair and replacement, are reserved for Landlord’s non-exclusive
use. The Term of this Lease commences on the Commencement Date and ends on the
Termination Date unless sooner terminated as provided herein. Each party will,
at the request of the other, execute and deliver an instrument confirming the
actual Commencement Date and the Termination Date when determined. As used
herein, “Lease Year” means a period of twelve (12) full and consecutive calendar
months. The initial Lease Year begins on the Commencement Date and ends on the
last day of the month preceding the first anniversary of the Commencement Date;
provided, however, if the Commencement Date does not occur on the first day of a
calendar month, then the initial Lease Year shall begin on the Commencement Date
and end on the last day of the month which contains the first anniversary
thereof. Each succeeding Lease Year shall begin upon the termination of the
preceding Lease Year.

3. RENT.

3.1 Commencing on the Commencement Date, Tenant will pay to Landlord at
Landlord’s address set forth in Section 1.10 or such other place designated by
Landlord, in advance on the first day of each calendar month without prior
demand or notice, the rent for the Premises consisting of the monthly
installments of Base Rent set forth in Section 1.7 and any other additional
payments due under this Lease. The obligation of Tenant to pay rent is an
independent covenant. Notwithstanding the foregoing, payment of monthly
installments of Base Rent shall not commence until the Base Rent Commencement
Date.

3.2 Except as otherwise provided herein, this Lease is what is commonly called a
“net lease,” it being understood that Landlord shall receive the Base Rent set
forth in Paragraph 3.1 free and clear of any and all other impositions, taxes,
assessments, liens, charges or expenses of any nature whatsoever in connection
with the ownership, maintenance, repair and operation of the Premises. In
addition to the Base Rent, Tenant shall pay to Landlord, or to the other persons
or entities respectively entitled, all taxes and impositions, insurance
premiums, operating charges, maintenance charges, repairs, and any other
charges, costs and expenses which arise or may be contemplated under any
provisions of this Lease during the Term related to the Building, except as
expressly required to be paid for by Landlord hereunder. All of such charges,
costs and expenses when due, shall constitute additional rent (“Additional
Rent”), and upon the failure of Tenant to pay any of such costs, charges or
expenses, Landlord shall have the same rights and remedies as otherwise provided
in this Lease for the failure of Tenant to pay

 

3



--------------------------------------------------------------------------------

Base Rent. Base Rent, payable under this Lease by Tenant shall be paid without
notice or demand and Landlord is required to send notice or demand for any
Additional Rent and all other sums payable under this Lease. Except as otherwise
provided herein, Base Rent, Additional Rent and all other sums payable under
this Lease by Tenant (collectively “Rent”) shall be an absolute net return to
Landlord for the Term free from any expense, charge, deduction, offset or
counterclaim by reason of any obligation of Landlord or any other reason.

3.3 It is the intention of the parties to this Lease that the obligations of
Tenant under this Lease shall be separate and independent covenants and
agreements, that the Base Rent, the Additional Rent and all other sums payable
by Tenant under this Lease shall continue to be payable in all events and that
the obligations of Tenant under this Lease shall continue unaffected, unless the
requirement to pay or perform the same shall have been terminated pursuant to an
express provision of this Lease.

3.4 Tenant acknowledges that late payment of rent (Base Rent or additional
rental) involves additional costs to Landlord for collection and bookkeeping,
and, accordingly, if rent (Base Rent or additional rental) due hereunder is not
paid by the 10th day after it is due, then Tenant shall pay upon demand, as
additional rent, a late charge equal to 5% of the amount required to be paid.
The payment of a late charge shall not be construed to extend the date for
payment of any sums required to be paid by Tenant or to relieve Tenant of its
obligation to pay all such sums at the time or times herein when due, and
neither the demand for, nor collection by Landlord, of such late charge shall be
construed as a waiver of Landlord’s rights under Section 23 of this Lease.

4. TAXES.

4.1 Taxes “Taxes” shall mean real estate taxes, assessments (general or
special), sewer rents, rates and charges, transit taxes, taxes based upon leases
or the receipt of rent, and any other federal, state or local governmental
charge, general, special, ordinary or extraordinary (but not including income or
franchise taxes, inheritance, capital stock, or any other taxes imposed upon or
measured by Landlord’s income or profits) which may now or subsequently be
levied, assessed or imposed against all or any portion of the Building or
interest in the Building. Notwithstanding anything contained in the foregoing
definition to the contrary:

(a) If at any time the method of taxation then prevailing shall be altered so
that all or any part of any new or additional tax, assessment, levy, imposition
or charge shall be imposed upon Landlord in place or partly in place of any
Taxes or contemplated increase in such Taxes, or in addition to Taxes, and shall
be measured by or be based in whole or in part upon the Premises, the rents or
other income from the Premises or any leases of all or any part of the Premises,
then all or any part of such new taxes, assessments, levies, impositions or
charges, shall be included in Taxes levied, assessed or imposed against the
Premises.

(b) Notwithstanding the year for which any such taxes or assessments are levied,
in the case of special taxes or assessments which may be payable in
installments, the amount of each installment, plus any interest, payable during
any year shall be considered Taxes assessed and levied for that year. Landlord
represents and warrants that no special taxes or assessments have been levied
or, to Landlord’s knowledge, proposed for the Building and that no installments
of special taxes or assessments remain outstanding as of the date of this Lease.
Except as provided in this Section 4.1(b), all references to Taxes assessed,
levied, confirmed or imposed during a particular year shall be deemed to refer
to Taxes levied, assessed or otherwise payable during such year without regard
to when such Taxes are imposed.

 

4



--------------------------------------------------------------------------------

(c) Taxes shall also include personal property taxes (if any) imposed upon the
furniture, fixtures, machinery, equipment, apparatus, systems or appurtenances
owned by Landlord and located on and used in connection with Tenant’s use of the
Premises or its operation.

4.2 Payment. Tenant shall pay to Landlord Tenant’s Proportionate Share of Taxes
which are assessed, levied, confirmed, imposed or which become a lien upon the
Building with respect to any period of time within the Term. Taxes shall be
prorated for the first and last year of the Term. Tenant shall pay to Landlord,
Tenant’s Proportionate Share of the known or estimated yearly real estate Taxes
and assessments with respect to the Building in monthly payments equal to
one-twelfth (1/12) of the known or estimated yearly real estate taxes and
assessments next payable with respect to the Premises. From time to time
Landlord may reasonably re-estimate the amount of real estate taxes and
assessments, and in such event Landlord shall notify Tenant, in writing, of such
re-estimate and fix future monthly installments for the remaining period prior
to the next tax and assessment due date in an amount sufficient to pay the
re-estimated amount over the balance of such period after giving credit for
payments made by Tenant on the previous estimate. If the total monthly payments
made by Tenant pursuant to this paragraph shall exceed the amount of payments
necessary for such taxes and assessments, such excess shall be refunded to
Tenant within thirty (30) days of the date Landlord pays such payments under
this paragraph. If the total monthly payments made by Tenant pursuant to this
paragraph shall be insufficient to pay such taxes and assessments when due, then
Tenant shall pay to Landlord such amount as may be necessary to make up the
deficiency within thirty (30) days of the date of Landlord’s demand therefore.
If the Premises is ever taxed separate from the Admanco Space, then Tenant shall
only be responsible for the Taxes directly relating to the Premises.

4.3 Contest. Landlord shall direct the appropriate governmental body to send any
bill, notice of assessment, or other notices or correspondence relating to Taxes
directly to Tenant. Tenant shall have the right at its own expense to contest
the amount or validity, in whole or in part, of any Tax by appropriate
proceedings diligently conducted in good faith, however such a contest shall not
affect Tenant’s obligation to make estimated payments for Taxes as described in
Section 4.2 above. In connection with any such contest, Tenant shall pay all
costs, fees, including attorneys’ fees, interest, penalties, fines and other
liabilities relating thereto. Landlord may, but is not obligated to, contest the
amount or validity, in whole or in part, of any Tax by appropriate proceedings
and will be responsible for all attorneys fees and other costs incurred by
Landlord connected to such action.

5. CONDITION OF PREMISES. Tenant leases this Premises in its “As Is” “Where Is”
condition. Prior to April 30, 2006, Tenant shall substantially complete the
construction of improvements to the Premises pursuant to Exhibit C attached
hereto. All such work shall be done in a good and workmanlike manner in
compliance with all building codes, laws, ordinances, and regulations. Except as
specifically provided on Exhibit D and elsewhere in this Lease, Landlord shall
not be required to perform any improvements or to rework, remodel or recondition
the Premises in any manner whatsoever for Tenant’s use and occupancy thereof.
Tenant’s taking possession of the Premises or earlier entry upon the Premises
pursuant to Exhibit C, shall be conclusive evidence that Tenant accepts the
Premises and that they are in satisfactory

 

5



--------------------------------------------------------------------------------

condition. Tenant, at Tenant’s sole cost and expense, except as expressly
required under the terms of this Lease, shall perform all other alterations,
improvements and other work necessary to prepare the Premises for Tenant’s use.
All work done by Tenant shall be done in accordance with Exhibit C and Section
13 below.

Notwithstanding the foregoing, Landlord shall complete the Landlord’s Work and
provide Tenant an allowance as set forth on the attached Exhibit D.

6. USE. The Premises shall be used only for the purpose set forth in Section 1.9
above and for no other purposes without Landlord’s express prior written
consent. Tenant shall be solely responsible for securing all necessary and
appropriate permits, licenses and approvals from all governmental authorities
having jurisdiction for the use of the Premises as set forth herein. Tenant
shall not do or permit anything to be done in or about the Premises which in any
way will obstruct or interfere with the rights of any other occupants of the
Building, or use or allow the Premises to be used for any unlawful purpose or
otherwise violate any recorded covenant or restriction affecting the Building.

7. COMPLIANCE WITH LAWS. Tenant shall, at its sole cost and expense, promptly
comply with all laws, statutes, ordinances and governmental rules, regulations
or requirements now or hereafter in force, and with the requirements of the
local Board of Fire Underwriters or any similar body now or hereafter
constituted relating to or affecting the condition, use or occupancy of the
Premises and with all recorded covenants and restrictions affecting the Premises
set forth in the attached Exhibit G. Tenant shall also observe and comply with
the requirements of all policies of insurance at any time in force with respect
to the Building, provided that such requirements do not prevent Tenant’s use of
the Premises to operate its business as such business is operated within its
other facilities, and Tenant shall not do or permit anything to be done on or
about the Building or bring or keep anything therein that is not required as
part of its business operation which will in any way increase the cost of any
insurance now or thereafter carried on the Building or any of its contents or
that will invalidate any such insurance.

8. ENVIRONMENTAL REQUIREMENTS.

8.1 Former Ink Sludge Pit. Landlord, in advance of the Commencement Date, shall
clean and remediate the former ink sludge pit identified as an environmental
condition in the Report of Phase I Environmental Site Assessment, dated
March 24, 2004, to the satisfaction of the Wisconsin Department of Natural
Resources, and shall further close off and seal any entrances to the former ink
pit to avoid any possibility of further infiltration of liquids or other
materials into such pit.

8.2 Tenant’s Environmental Obligations. Tenant, shall comply with all applicable
federal, state and local environmental laws, ordinances and all amendments
thereto and rules and regulations implementing the same, together with all
common law requirements, which relate to discharge, emissions, waste, nuisance,
pollution control, hazardous substances and other environmental matters as the
same shall be in existence during the Lease Term (collectively, “Environmental
Laws”). Tenant shall obtain all environmental licenses, permits, approvals,
authorizations, exemptions, certificates and registrations (collectively,
“Permits”) and make all applicable filings required of Tenant under the
Environmental Laws required by Tenant to operate at the Premises. Copies of all
Permits and required filings shall be delivered to Landlord upon request. Tenant
shall not cause or permit any flammable explosive, oil,

 

6



--------------------------------------------------------------------------------

contaminant, radioactive material, hazardous waste or material, toxic waste or
material or any similar substance which is or may become regulated under any
applicable federal, state or local law including, without limitation, any
substance regulated under Wis. Stat. § 292.01(5). (collectively, “Hazardous
Materials”) to be brought upon, kept or used in or about the Premises except for
quantities of such substances as is necessary in the ordinary course of Tenant’s
business provided that Tenant shall handle, store, use and dispose of any such
Hazardous Material in compliance with all applicable laws and the standards
prevailing in the industry for the storage and use of such substances or
materials, in a manner which is safe and does not contaminate the Premises.

8.3 If Landlord’s lender requires testing to ascertain whether or not there has
been any release of any Hazardous Material after the Commencement Date and
attributable to Tenant’s operation, then (i) the reasonable costs thereof shall
be reimbursed by Tenant to Landlord upon demand as additional rent if such
requirement applies to the Premises, provided, however, that if such testing
reveals that there has been no release of any Hazardous Material by Tenant, its
agents, employees, guests, or invitees (collectively for purposes of this
Section 8, the “Tenant Parties”) after the Commencement Date, Landlord shall pay
for such testing, (ii) such testing shall be done by a company approved by
Tenant, which approval shall not be unreasonably withheld or delayed,
(iii) Landlord shall require as part of the engagement of the testing company
that all report findings shall be kept confidential by Landlord, Landlord’s
lender and by the testing company, except as required by law and only to the
extent required by such law, and (iv) Tenant shall be provided with a copy of
the report. If a governmental agency with the requisite authority requires
testing to ascertain whether or not there has been any release of any Hazardous
Material after the Commencement Date and attributable to Tenant’s operation,
then (i) the reasonable costs thereof shall be reimbursed by Tenant to Landlord
upon demand as additional rent if such requirement applies to the Premises,
provided, however, that if such testing reveals that there has been no release
of any Hazardous Material by any Tenant Parties after the Commencement Date,
Landlord shall pay for such testing, (ii) such testing shall be done by a
company selected by Tenant and approved by Landlord, which approval shall not be
unreasonably withheld or delayed, (iii) all report findings shall be kept
confidential by Landlord, except as required by law and only to the extent
required by such law, and (iv) all report findings shall be the sole property of
the Tenant. Tenant shall, from time to time, at Landlord’s request, execute such
other affidavits, representations and the like concerning Tenant’s best
knowledge and belief regarding the presence of Hazardous Materials on the
Premises. Except to the extent caused by the negligence or willful misconduct of
Landlord or its employees, agents, invitees or contractors or caused by the
tenant of the Admanco Space (or any employees, agents, invitees or contractors
of the tenant of the Admanco Space), Tenant will indemnify and hold Landlord
harmless from any liability, claim or injury, including reasonable attorneys’
fees, and the cost of any required or necessary repair, cleanup, remediation or
detoxification, solely arising out of (1) the use, manufacture, handling,
storage, disposal or release of any Hazardous Materials by any Tenant Parties
on, under or about the Premises, or (2) an actual or alleged violation of
Environmental Laws in connection with the presence any Tenant Parties on the
Premises or the operation of Tenant’s business on the Premises during the Lease
Term. Tenant’s liability under this Section 8 is limited to the liability caused
solely by the actions, omissions or negligence of Tenant Parties. The foregoing
covenants and indemnification shall survive the expiration of the Term of this
Lease.

8.4 Landlord’s Environmental Obligations. Except to the extent caused by Tenant
Parties, Landlord will indemnify and hold Tenant it’s directors, owners,
officers,

 

7



--------------------------------------------------------------------------------

employees, subsidiaries, parent organizations, predecessors in interest,
successors in interest and agents harmless from any and all environmental
conditions or environmental liabilities existing on the Premises prior to the
date of the Lease, whether known or unknown, and whether such conditions or
liabilities originated on site or have migrated onto the Premises from off site.
Landlord further acknowledges that it retains full possession and control of the
subsurface of the property (i.e. any portion of the leased Premises below ground
level or underneath building floors or foundations) and that Tenant has and will
not have had during any time covered by the Lease, possession or control of any
portion of the subsurface of the property. The foregoing covenants and
indemnification shall survive (i) the assignment of this Lease by Landlord, with
respect to environmental liabilities existing in advance of the date of such an
assignment, and (ii) and the expiration of the Term of this Lease.

9. COMMON AREAS. Tenant and its employees, customers and invitees shall have the
reasonable nonexclusive right to use the public portion of the Common Areas as
may from time to time exist, in common with Landlord and the other tenants and
occupants of the Building and their respective employees, customers and invitees
and all others to whom Landlord has or may hereafter grant rights to use the
same. Landlord shall have the right to close any or all portions of the Common
Areas to such extent as may, in Landlord’s opinion, be necessary to prevent a
dedication thereof or the accrual of any rights to any person or the public
therein. Landlord shall at all times have full control, management and direction
of the Common Areas. Tenant shall not cause or allow any storage of materials or
equipment outside of the Premises on any of the Common Areas except raw material
and other production material, company vehicles and shipping trailers may be
stored within the outside storage area designated on Exhibit E attached hereto.
Landlord reserves the right at any time and from time to time to reduce,
increase, enclose or otherwise change the size, number, location, layout and
nature of the Common Areas, to construct additional buildings and stories, to
create additional rentable areas through use and/or enclosure of Common Areas,
to close portions of the Common Areas for maintenance, repair or replacement,
providing that none of the foregoing shall materially or adversely affect
Tenant’s use of the Premises as permitted in Section 6.

10. PARKING. Tenant and Tenant’s employees, customers and invitees shall have
the exclusive right to use the parking spaces located within the Common Areas as
shown on Exhibit E attached hereto. Tenant shall not permit vehicles to be
abandoned or stored (except within the Trailer Parking Area) in the parking
areas of the Building. Notwithstanding the foregoing, the parking spaces
designated on the attached Exhibit F shall be reserved for the exclusive use of
the tenant of the Admanco Space.

11. MAINTENANCE AND REPAIRS.

11.1 Tenant Maintenance. Tenant, at Tenant’s sole cost and expense (except as
otherwise provided herein) shall maintain the Building and the Common Areas
throughout the Term and in good and working condition and shall make all repairs
and replacements to the same, except structural repairs which shall be solely
conducted at the expense of the Landlord. In addition to, and in no way in
limitation of the foregoing, Tenant shall take good care of, repair and maintain
all driveways, pathways, roadways, sidewalks, curbs, parking areas, loading
areas, landscaped areas, ponds, entrances and passageways in good order and
repair and shall promptly remove all accumulated snow, ice and debris from any
and all driveways, pathways, roadways, sidewalks, curbs, parking areas, loading
areas, entrances and passageways, and keep all portions of the Building,
including appurtenant areas, in a clean and orderly condition free of snow, ice,

 

8



--------------------------------------------------------------------------------

dirt, rubbish, debris and unlawful obstructions. Tenant shall also repair,
replace, and maintain in good, safe, and working condition, the exterior walls
of the Building, the heating, ventilating, air conditioning, electrical,
plumbing and mechanical systems in the Building along with the shafts, pipes,
conduits, ducts, electrical and other utilities and Building facilities.
Notwithstanding the forgoing, Tenant shall have no obligation to maintain,
repair or make replacements within the Admanco Space. Tenant shall be
responsible for Tenant’s Proportionate Share of the costs and/or expenses Tenant
incurs in maintaining, repairing and replacing the Building and the Common Areas
as described herein, and Landlord shall reimburse Tenant for 6% of such cost
and/or expense within ten (10) days of a written demand for payment accompanied
with a copy of the applicable invoices and proof of payment.

11.2 Casualty. Except for Landlord’s negligence, Tenant shall be responsible for
the entire cost of all repairs and replacements otherwise the responsibility of
Landlord hereunder that are required by reason of acts or negligence of Tenant,
its agents, employees, customers or invitees, or the particular nature of
Tenant’s use of the Building, provided, however, that the foregoing shall not
prohibit Tenant from make a claim therefore upon any insurance policy maintained
by or for the Landlord hereunder. Tenant shall be responsible for repairing any
damage to the Building caused by the installation or moving of Tenant’s
furniture, equipment, personal property, and approved Structural Alterations.
Tenant shall, at its expense, also repair or replace with glass of equal quality
any broken or cracked plate or other glass in doors, windows and elsewhere in or
adjacent to the Premises if broken or cracked by Tenant, its agent, employees,
customers, or invitees. Tenant shall not defer any repairs or replacements to
the Building by reason of the anticipation of the expiration of the Term.

11.3 Landlord Responsibility. Landlord shall not be required to furnish any
services or facilities or to make any repairs or alterations in, about, or to
the Building, provided, however, that notwithstanding anything contained herein,
Landlord shall be responsible, at Landlord’s sole cost and expense, except as
set forth in Section 11.2 above, for the repair and maintenance of (i) the roof,
structure, and foundation of the Building, and (ii) the parking lot portion of
the Common Areas, unless Landlord resurfaces the parking lot as contemplated on
Exhibit D. Any repairs which are the responsibility of the Landlord not
commenced by the Landlord within 30 days notice from the Tenant, can be
performed by the Tenant and Landlord shall pay the reasonable costs incurred by
Tenant within ten (10) days of a written demand for payment accompanied with a
copy of the applicable invoices and proof of payment.

12. UTILITIES.

12.1 Utility Service. Tenant will pay, when due, all charges of every nature,
kind or description for utilities furnished to the Premises or chargeable
against the Premises during the Term, including all charges for water, sewage,
heat, gas, light, garbage, electricity, telephone, DSL, or other public or
private utility services. Landlord shall cause heating, ventilating, and air
conditioning service, gas and electric to be separately metered to the Premises,
at Landlord’s sole cost and without any contribution by Tenant and without any
reduction to the Landlord Contribution, which separate metering work shall be
done in advance of the Commencement Date. If any utilities are not separately
metered after commercially reasonable attempts to separately meter, then Tenant
shall only be responsible for Tenant’s Proportionate Share of such utilities.

 

9



--------------------------------------------------------------------------------

12.2 Deposits. In the event that any charge, deposit or fee is required to
furnish any utility to the Premises as a condition precedent to furnishing or
continuing to furnish such utility, such charge, deposit or fee shall be deemed
to be a utility charge payable by Tenant.

12.3 Interruption. In no event shall Landlord be liable for damages, nor shall
the rental herein reserved be abated or subject to offset or deduction for
failure to furnish or any delay in furnishing any utility services nor shall the
temporary failure to furnish any of such services be construed as an eviction of
Tenant or relieve Tenant from the duty of observing and performing all of the
provisions of this Lease.

13. ALTERATIONS. Those alterations identified on the attached Exhibit C and any
non-structural alterations (together the “Non-Structural Alterations”) required
to accommodate Tenant’s manufacturing process during the term of the Lease do
not need Landlord approval as provided in this Section 13 (however, Exhibit C
contains its own approval process). Tenant shall not make any structural
alterations, additions or improvements (“Structural Alteration”) in, on or to
the Premises or any part thereof without delivering to Landlord the plans and
specifications therefor and obtaining the express, prior written consent of
Landlord. Landlord’s consent to any Structural Alteration shall not be
unreasonably withheld and Landlord shall provide its approval or specify the
reasons for its rejection within ten (10) business days, however, if Landlord
does not provide Tenant with a rejection of the submitted plans (or any
resubmissions of plans) within said ten (10) business days, then Tenant’s plans
most recently submitted shall be deemed approved by Landlord.. Tenant shall pay
for all reasonable costs incurred by Landlord in considering any request for
consent to any proposed Structural Alteration project, including, without
limitation, any architect, engineer, or attorney fees, up to a maximum of Two
Thousand Five Hundred Dollars ($2,500), per project. Any Non-Structural
Alteration or approved Structural Alteration shall be made at Tenant’s own cost
and expense and in a good and workmanlike manner in accordance with the laws,
ordinances and codes relating thereto and free from any claim or claims for
construction liens, and Tenant shall indemnify and hold Landlord harmless from
and against any and all claims, liens, costs and expenses on account of such
work. Upon completion of any Structural Alteration, Tenant shall provide
Landlord with a copy of the as-built plans and blueprints for the same if such
Structural Alteration materially differs from the original plans submitted.
Normal and customary decorating and redecorating of the Premises shall not
require Landlord’s approval as long as Landlord has been provided reasonable
notice and it does not affect Landlord’s operations, fire safety, insurability,
or use by other tenants and their customers, invitees, and agents.

14. SIGNS. Tenant shall not install, affix or place any sign or other
advertising or identifying media upon the exterior of the Premises or the
Building without first obtaining the written consent of Landlord in each
instance, which consent shall not be unreasonably withheld or delayed, subject
to applicable ordinances. Notwithstanding the foregoing, Landlord agrees to
permit entrance signs showing the name of Tenant at both entrances to the
Building and signage on the Building in a location or locations and in any size
permitted by applicable ordinances. Landlord agrees to remove or to have removed
on or before December 1, 2005 and without any cost or contribution by Tenant and
without any deduction from the Landlord Contribution, the large building-mounted
Admanco sign located at southeastern side of the Building and Tenant shall
remove all other Admanco signs that are presently located at the entrances to
the Building or are attached to the Building. Landlord further covenants and
agrees that Tenant shall have the sole and exclusive right to any signage at the
entrances to the Building, and that no other tenant signage will be permitted
except for signage immediately in front of the front door to the Admanco Space
and in a size not to exceed 2’ high and 5’ wide.

 

10



--------------------------------------------------------------------------------

15. LIENS. Tenant shall not create or permit any liens under any construction
lien law to be filed or recorded against the Premises or against the interest of
Landlord or Tenant therein. If any such lien is filed or recorded, Tenant shall
immediately cause such lien to be discharged of record, or bonded over in a form
reasonably satisfactory to Landlord.

16. RIGHT OF ENTRY. Landlord and its agents shall have the right to enter the
Premises to inspect the condition thereof, to supply any service to be provided
by Landlord to Tenant hereunder, to show the Premises and to alter, improve, or
repair the Premises and any portion of the Building at all times during business
hours with at least forty-eight (48) hours advance notice to Tenant, except in
the event of an emergency (as determined by Landlord in its reasonable
discretion), when no notice is required. Landlord agrees not to take or permit
others to take any photographs, video or other recorded images of the interior
of the Premises. Landlord will use its best efforts not to interfere with
Tenant’s business during such access. Tenant shall not add or change the locks
to any doors of the Premises. Tenant will deposit or permit Landlord to deposit
on Tenant’s behalf a key to the Premises in a lock box if required by and for
the benefit of the local fire department. Any entry to the Premises shall not
under any circumstances be construed or deemed to be a forcible or unlawful
entry into, or a detainer of, the Premises, or an eviction, of Tenant or impose
any liability on Landlord. Nothing contained herein shall be deemed to impose on
Landlord any obligation or duty to make repairs or alterations to the Premises
except as expressly provided in this Lease.

17. INSURANCE

17.1 Fire and Casualty. Tenant shall continuously maintain in full force and
effect during the Term of this Lease a policy or policies of insurance insuring
the Building against loss or damage by fire and extended perils and other perils
except those excluded by an “all-risk” replacement cost coverage, with full
replacement cost and agreed amounts endorsements. Full replacement cost shall be
interpreted to mean the cost of replacing the Building with all required
building code upgrades, and it shall include a reasonable sum for architectural,
engineering, legal, administrative and supervisory fees connected with the
restoration or replacement of the Building in the event of damage to or
destruction of the Building. Tenant shall be obligated for Tenant’s
Proportionate Share of the cost of the aforementioned insurance and Landlord
shall reimburse Tenant for 6% of the actual cost and/or expense within ten
(10) days of a written demand for payment accompanied with a copy of the
applicable invoices and proof of payment.

17.2 Liability. During the Term, Tenant, at its sole cost and expense, shall
continuously maintain in full force and effect the following additional
insurance coverages:

(a) Commercial general liability and excess/umbrella liability policies against
any loss, liability or damage within the Premises, with limits of not less than
$2,000,000.00 combined single limit coverage for bodily injury or property
damage liability claims on an occurrence basis arising out of or in connection
with Tenant’s operations in and maintenance and use of the Premises.

 

11



--------------------------------------------------------------------------------

(b) Boiler and pressure vessel (including, but not limited to, pressure pipes,
steam pipes and condensation return pipes) insurance, if the Building contains a
boiler or other pressure vessel or pressure pipes, in an amount reasonably
satisfactory to Landlord.

17.3 Rental Loss Insurance. As a part of the insurance coverage maintained by
Tenant, Tenant shall, at Tenant’s sole cost and expense, during the demised
term, carry rental loss insurance to insure the payment of rent, the payment of
taxes, charges and assessments, and the payment of insurance premiums under this
Lease for a period of not less than twelve (12) months in the event of a
casualty.

17.4 Policies. All policies of insurance required by this Lease shall provide
that the Landlord and any mortgagee of Landlord be designated as additional
insureds, as their interests may appear. In addition, Landlord shall be
designated as the loss payee on the casualty and rental loss insurance policies
required hereunder. Each policy shall have attached (i) an endorsement that such
policy shall not be cancelled without at least thirty (30) days prior written
notice to the other party, and (ii) an endorsement to the effect that the
insurance shall not be invalidated by any act or neglect of any person. All
policies of insurance shall be written by a company or companies reasonably
satisfactory to Landlord and licensed in the State of Wisconsin, and with a
general policyholder’s rating of not less than A- and a financial rating of not
less than VII in the most current available Best’s insurance reports.
Certificates of insurance, in a form reasonably acceptable to Landlord, shall be
delivered to Landlord.

18. INDEMNITY. Tenant agrees to indemnify and save Landlord harmless against and
from any and all third party claims, damages, losses, liabilities and expenses
(including reasonable attorneys’ fees), arising out of Tenant’s occupancy of the
Premises or from the conduct of management of the business conducted by Tenant
in the Premises from any breach or default on the part of Tenant in the
performance of any covenant or agreement on the part of Tenant to be performed
pursuant to the terms of this Lease, or from any act or negligence of Tenant,
its agents, contractors, servants, employees, sublessees, concessionaires or
licensees in or about the Premises; but excluding (i) any claims, damages,
losses, liabilities or expenses to the extent caused by the willful misconduct
or gross negligence of Landlord or Landlord’s employees, agents, contractors or
invitees and (ii) any environmental claims, damages, losses, liabilities or
expenses that are not the responsibility of Tenant pursuant to Section 8.2 of
this Lease. In case any action or proceeding is brought against Landlord by
reason of any claim covered by Tenant’s indemnity, Tenant, upon notice from
Landlord, shall defend such action or proceeding that is brought against
Landlord by reason of any such claim. Tenant, upon notice from Landlord,
covenants to defend such action or proceeding by attorneys reasonably
satisfactory to Landlord unless such attorneys are chosen by Tenant’s insurer.

19. NONLIABILITY OF LANDLORD. Except to the extent solely caused by an act of
Landlord or Landlord’s agents, contractors, invitees or employees, Landlord
shall not be liable to Tenant, and Tenant hereby waives all claims against
Landlord, for any injury or damage to any person or property in or about the
Building resulting from the Building or Premises, or any part thereof, or any
equipment thereof becoming out of repair; flooding of basements or other areas;
damages caused by sprinkling devices, air-conditioning apparatus, snow, frost,
water leakage, steam, excessive heat or cold, falling plaster, broken glass,
sewage, gas, odors or noise or the bursting or leaking of pipes or plumbing
fixtures; any act or neglect of other tenants or occupants or employees in the
Building; or any other thing or circumstance whatsoever, whether of a like
nature or of a wholly different nature. All property in or about the Building or
in the

 

12



--------------------------------------------------------------------------------

Premises belonging to Tenant, its agents, employees or invitees shall be there
at the risk of Tenant or other person only and Landlord shall not be liable for
damage thereto or theft, misappropriation or loss thereof. If Landlord fails to
perform any covenant or condition of this Lease upon Landlord’s part to be
performed and, as a consequence of such default, Tenant recovers a money
judgment against Landlord, such judgment shall be satisfied only out of the
proceeds of sale received upon execution of such judgment and levy thereon
against the right, title and interest of Landlord in the Building and out of
rents or other income from such property receivable by Landlord and Landlord
shall not be personally liable for any deficiency.

20. CASUALTY. If the Premises or the Building is damaged or destroyed by fire or
other casualty covered by insurance, then (unless this Lease is terminated as
hereinafter provided) this Lease shall continue in full force and effect, Tenant
shall not be entitled to any abatement of rental, and Landlord shall promptly
and diligently proceed, after adjustment of such loss, to repair or restore the
Premises to the condition which Landlord furnished to Tenant upon the
commencement of the Term. Landlord shall be under no obligation to restore any
Alterations to the Premises made by Tenant unless the same is covered by the
casualty insurance required to be maintained hereunder, and nothing herein shall
be construed to require Landlord to insure such property. In no event shall
Landlord be obligated to expend an amount in excess of the insurance proceeds
available to Landlord for such repair or restoration. If the Premises are
repaired as provided herein, then Tenant shall repair and restore its
furnishings, furniture, equipment and personal property at its own expense.
Notwithstanding the foregoing, if any destruction or damage to the Premises or
Building (whether or not the Premises are affected) is so extensive that
Landlord will be commercially and financially unable to repair or restore the
Premises or Building within one hundred fifty (150) days, or the proceeds of
insurance are not sufficient or available to fully pay the cost of the repair or
restoration, then Landlord may terminate this Lease effective as of the date of
the damage by written notice to Tenant within 30 days of the casualty. Except in
the case of an event of force majeure (defined below), if Landlord has not
terminated this Lease pursuant to the preceding sentence and the Premises are
not repaired or rebuilt within one hundred eighty (180) days after the casualty,
Tenant shall have the right to terminate this Lease by giving notice to Landlord
within twenty (20) days following the expiration of the one hundred eighty (180)
day period. The provisions of this Section are subject to the rights of
Landlord’s mortgagees, if any.

21. CONDEMNATION. If all or substantially all of the Premises are sold to or
taken by any public authority under its power of condemnation or the threat
thereof, this Lease shall terminate as of the date possession is transferred to
the acquiring authority, and the rental payable hereunder shall be apportioned
accordingly. If any material part of the Building is sold or taken (whether or
not the Premises are affected), Landlord shall have the right to terminate this
Lease as of the date possession is transferred to the acquiring authority upon
giving written notice thereof to Tenant, and the rental payable hereunder shall
be apportioned accordingly. If this Lease is not terminated pursuant to the
foregoing, then this Lease shall continue in force as to the part of the
Premises not taken and the rent payable thereafter shall be reduced in
proportion to the amount of total floor area of the Premises taken. If any such
taking occurs, Landlord, upon receipt and to the extent of the award in
condemnation or proceeds of sale, shall, unless this Lease has been terminated,
make necessary repairs and restorations (exclusive of Tenant’s leasehold
improvements and Alterations) to restore the Premises remaining to as near its
former condition as circumstances will permit. All damages awarded by or amounts
paid by the acquiring authority for any such taking, whether for the whole or a
part of the Premises or the Building or Common Areas shall belong to and be the
sole property of Landlord whether such

 

13



--------------------------------------------------------------------------------

damages are awarded as compensation for loss of, or diminution in value to, the
leasehold or the fee thereof; provided, however, Tenant shall have the right to
pursue such claim or claims as Tenant may have legally for relocation expenses,
interruption of business and such items which do not reduce the award or
proceeds of sale payable to Landlord. If this Lease is terminated, Tenant shall
not have any claim against Landlord for the value of the unexpired term hereof.
The provisions of this Section are subject to the rights of Landlord’s
mortgagees, if any. Except in the case of an event of force majeure (defined
below), if Landlord does not make the determination to restore or rebuild the
Premises within 45 days after the condemnation, or if the Premises are not
repaired or rebuilt within 180 days after the condemnation, Tenant shall have
the right to terminate this Lease, by giving notice to Landlord within 20 days
following the expiration of the applicable time period. If the Premises or any
part of the Premises are rendered untenantable by the condemnation, a just
proportion of the rental, based upon the number of rentable square feet of area
in the Premises which are untenantable, shall be abated until the Premises or
such part of the Premises shall have been put in a tenantable condition.

22. ASSIGNMENT AND SUBLETTING. Tenant shall not assign, pledge, mortgage or
otherwise transfer or encumber this Lease or sublet any part or all of the
Premises and shall not permit any use of any part of the Premises by any other
party, or any transfer of its interest in the Premises by operation of law
without Landlord’s prior consent, which will not be unreasonably withheld or
delayed except as required under any mortgage affecting the Building (refusal or
delay due to any mortgage shall be considered a “reasonable” grounds for
withholding consent). The following shall be deemed to be an assignment of this
Lease within the meaning of this section: (a) If Tenant is a nonpublic
corporation, the sale, issuance or transfer of any voting stock of Tenant, or if
Tenant is a public corporation, such sale, issuance or transfer results in
Tenant becoming a nonpublic corporation or results in a change in voting control
of Tenant; (b) the sale, issuance or transfer of more than fifty percent (50%)
of the partnership or membership interest in Tenant if Tenant is a partnership
or limited liability company; (c) the change or conversion of a general or
limited partnership to a limited liability company, limited liability
partnership or any other entity which possesses the characteristics of limited
liability; (d) the sale, issuance or transfer of any beneficial interest in
Tenant if Tenant is a trust; and (e) the death or incapacity of Tenant if Tenant
is a natural person. Without waiving Landlord’s right hereunder to declare a
default in the event of an assignment of this Lease or a subletting of the
Premises or any part thereof or occupancy of the Premises by anyone other than
Tenant, Landlord may collect from the assignee, sublessee or occupant, any
rental and other charges herein required, but such collection by Landlord shall
not be deemed an acceptance of the assignee, sublessee or occupancy, nor a
release of Tenant from the performance by Tenant of this Lease. Tenant at all
times and under all circumstances shall remain liable to Landlord for the
payment of rent due and to become due and the performance of all other
obligations of Tenant hereunder for the term hereof. Tenant shall pay to
Landlord, as additional rent, any costs and expenses including attorneys’ fees
incurred by Landlord in connection with any proposed or purported assignment,
sublease or other transfer.

23. DEFAULT.

23.1 If:

(a) Tenant fails to pay the rent or any charge due hereunder within ten
(10) days after written notice of such default, or

 

14



--------------------------------------------------------------------------------

(b) Tenant fails to perform any of the other covenants or conditions herein
contained on the part of Tenant, and such default shall continue for 30 days
after written notice thereof shall have been given to Tenant, provided, however,
if the nature of the default is such that it cannot be reasonably cured within
the 30 day period, Tenant shall not be deemed in default if Tenant commences to
cure within the 30 day period and diligently prosecutes the same to completion,
or

(c) Tenant or any guarantor of this Lease becomes insolvent or bankrupt or makes
an assignment for the benefit of creditors, or

(d) a receiver or trustee of Tenant’s property or that of any guarantor of this
Lease is appointed and such receiver or trustee, as the case may be, is not
discharged within 60 days after such appointment,

then in any such case, Landlord may, upon written notice to Tenant, recover
possession of and reenter the Premises without affecting Tenant’s liability for
past rent and other charges due or future rent and other charges to accrue
hereunder. Notwithstanding the foregoing sentence and the remedies provided in
Section 23.2 below, if Tenant subsequently cures an event of default after the
passage of any applicable cure period and Landlord fails to exercise Landlord’s
remedies provided in the forgoing sentence and in Section 23.2 below as a
consequence of such event of default within thirty (30) days after the date that
Tenant cures the event of default, then that particular event of default shall
thereafter be deemed waived by Landlord.

23.2 Remedies. If an event of Default occurs and Tenant fails to cure the
Default within any applicable cure period, Landlord shall have the rights and
remedies set forth below, which shall be distinct, separate and cumulative and
shall not operate to exclude or deprive Landlord of any other right or remedy
allowed it at law or in equity or elsewhere in this Lease:

(a) Landlord may terminate this Lease by giving Tenant written notice of its
election to do so, in which event the Term shall end and all right, title and
interest of Tenant under this Lease shall expire on the date stated in such
notice;

(b) Landlord may terminate Tenant’s right to possess the Premises without
terminating this Lease by giving written notice to Tenant that Tenant’s right of
possession shall end on the date stated in such notice, whereupon Tenant’s right
to possess all or any portion of the Premises shall cease on the date stated in
such notice; and

(c) Landlord may enforce the provisions of this Lease and may enforce and
protect the rights of Landlord under this Lease by a suit or suits in equity or
at law for the specific performance of any covenant or agreement contained in
this Lease, and for the enforcement of any other appropriate legal or equitable
remedy, including, without limitation, injunctive relief, and for recovery of
all monies due or to become due from Tenant under any of the provisions of this
Lease. Landlord shall, to the extent required by law, use commercially
reasonable efforts to mitigate Tenant’s damages.

23.3 Surrender of Possession. If Landlord exercises either of the remedies
provided for in Paragraphs 23.2(a) and (b), Tenant shall surrender possession of
and vacate the Premises and immediately deliver possession of the Premises to
Landlord, and Landlord may re-enter and take complete and peaceful possession of
the Premises, with or without process of law,

 

15



--------------------------------------------------------------------------------

full and complete license so to do being granted to Landlord, and Landlord may
remove all occupants and property from the Premises, using such force as may be
necessary, without being deemed in any manner guilty of trespass, eviction or
forcible entry and detainer, and as to Paragraph 23.2(b), without relinquishing
Landlord’s right to Rent or any other right given to Landlord under this Lease
or by law or in equity.

23.4 Additional Rights and Remedies. Notwithstanding anything to the contrary
contained in this Lease, in addition to the remedies set forth herein, Landlord
may pursue any other remedy now or hereafter available under the laws or
judicial decisions of the State of Wisconsin.

23.5 Termination of Lease. In the event of the termination of this Lease by
Landlord as provided for by Paragraph 23.2(a), Landlord shall be entitled to
recover from Tenant (i) all the accrued and unpaid Rent for the period up to and
including such termination date as well as all other additional sums payable by
Tenant, or for which Tenant is liable or in respect of which Tenant has agreed
to indemnify Landlord under any of the provisions of this Lease, which may be
then owing and unpaid, and all costs and expenses, including, without
limitation, court costs and attorneys’ fees incurred by Landlord in the
enforcement of its rights and remedies under this Lease, and (ii) Landlord shall
be entitled to recover as damages for loss of the bargain and not as a penalty
the unamortized cost of any leasehold improvements, additions, alterations, if
any, paid for by Landlord pursuant to this Lease, unless Landlord was reimbursed
for such costs by Tenant or though other sources.

23.6 Costs. The losing party shall pay all costs, charges and expenses,
including, without limitation, court costs and reasonable attorneys’ fees of the
prevailing party, incurred in enforcing the obligations of the losing party
under this Lease.

23.7 Bankruptcy. In the event a petition is filed by or against Tenant under the
federal bankruptcy laws now in effect or as amended from time to time (the
“Bankruptcy Code”):

(a) Tenant, as debtor and debtor in possession, and any trustee who may be
appointed, agree to adequately protect Landlord as follows: (i) to pay monthly
in advance on the first day of each month as reasonable compensation for use and
occupancy of the Premises an amount equal to all Rent due pursuant to this
Lease; (ii) to perform each and every obligation of Tenant under this Lease
until such time as this Lease is either rejected or assumed by order of a court
of competent jurisdiction; (iii) to determine within sixty (60) days after
filing of such petition whether to assume or reject this Lease; (iv) to give
Landlord at least thirty (30) days prior written notice, unless a shorter notice
period is agreed to in writing by the parties, of any proceeding relating to any
assumption or rejection of this Lease; (v) to give at least thirty (30) days
prior written notice of any vacation or abandonment of the Premises, any such
vacation or abandonment to be deemed a rejection of this Lease; and (vi) to do
all other things of benefit to Landlord otherwise required under the Bankruptcy
Code. Tenant shall be deemed to have rejected this Lease in the event of the
failure to comply with any of the above.

(b) If Tenant or a trustee elects to reject this Lease subsequent to the filing
of a petition under the Bankruptcy Code, or if this Lease is otherwise rejected,
Tenant shall immediately vacate and surrender possession of the Premises.

(c) If Tenant or a trustee elects to assume this Lease subsequent to the filing
of a petition under the Bankruptcy Code, Tenant, as debtor and as debtor in
possession and

 

16



--------------------------------------------------------------------------------

any trustee who may be appointed agree as follows: (i) to cure each and every
existing breach by Tenant within not more than ninety (90) days of assumption of
this Lease; (ii) to compensate Landlord for any actual pecuniary loss resulting
from any existing breach, including without limitation, Landlord’s reasonable
costs, expenses and attorneys’ fees incurred as a result of the breach, as
determined by a court of competent jurisdiction, within ninety (90) days of
assumption of this Lease; (iii) in the event of an existing breach, to provide
adequate assurance of Tenant’s future performance, including without limitation:
(a) the deposit of an additional sum equal to three months’ Rent to be held
(without any allowance for interest) to secure Tenant’s obligations under the
Lease; (b) the production to Landlord of written documentation establishing that
Tenant has sufficient present and anticipated financial ability to perform each
and every obligation of Tenant under this Lease; and (c) assurances, in form
acceptable to Landlord, as may be required under any applicable provisions of
the Bankruptcy Code; (iv) the assumption will not breach any provision of this
Lease; (v) the assumption will be subject to all the provisions of this Lease
unless the prior written consent of Landlord is obtained, which consent shall
not be unreasonably withheld, conditioned or delayed; and (vi) the prior written
consent to the assumption of any mortgagee to which this Lease has been assigned
as collateral security is obtained.

(d) If Tenant assumes this Lease and proposes to assign the same pursuant to the
provisions of the Bankruptcy Code to any person or entity who shall have made a
bona fide offer to accept an assignment of this Lease on terms acceptable to
Tenant, then notice of such proposed assignment, setting forth (i) the name and
address of such person; (ii) all the terms and conditions of such offer; and
(iii) the adequate assurance to be provided Landlord to assure such person’s
future performance under the Lease, including without limitation, the assurances
referred to in any applicable provision of the Bankruptcy Code, shall be given
to Landlord by Tenant no later than twenty (20) days after receipt by Tenant,
but in any event no later than ten (10) days prior to the date that Tenant shall
make application to a court of competent jurisdiction for authority and approval
to enter into such assignment and assumption, and Landlord shall at such time
have the prior right and option, to be exercised by notice to Tenant given at
any time prior to the effective date of such proposed assignment, to accept an
assignment of this Lease upon the same terms and conditions and for the same
consideration, if any, as the bona fide offer made by such person, less any
brokerage commissions which may be payable out of the consideration to be paid
by such person for the assignment of this Lease. The adequate assurance to be
provided to Landlord to assure the assignee’s future performance under the Lease
shall include without limitation: (a) the deposit of a sum equal to two
(2) months’ Rent to be held (without any allowance for interest) as security for
performance under this Lease; (b) a written demonstration that the assignee
meets all reasonable financial and other criteria of Landlord as did Tenant and
its business at the time of execution of this Lease, including the production of
the most recent audited financial statement of the assignee prepared by an
independent certified public accountant; and (c) the assignee’s use of the
Premises will conform with the use set forth herein.

Neither Tenant nor any trustee who may be appointed in the event of the filing
of a petition under the Bankruptcy Code shall conduct or permit the conduct of
any “fire,” “bankruptcy,” “going out of business” or auction sale in or from the
Premises.

24. COSTS AND ATTORNEYS’ FEES. Each party hereto shall pay all costs, expenses
and reasonable attorneys’ fees that may be incurred by the other party hereto in
enforcing any covenants and agreements of this Lease if and to the extent that
such other party prevails on its claims.

 

17



--------------------------------------------------------------------------------

25. INTEREST. Any amount due from Tenant to Landlord hereunder which is not paid
when due shall bear interest at an annual rate equal to 5% per annum in excess
of the reference rate of interest announced, from time to time, by M&I Marshall
and Ilsley Bank, Milwaukee, Wisconsin or its successor (but in no event shall
such rate of interest exceed the maximum rate of interest permitted to be
charged by law) from the date due until paid, compounded monthly, but the
payment of such interest shall not excuse or cure any default by Tenant under
this Lease.

26. SURRENDER. Upon the termination of this Lease, by expiration or otherwise,
Tenant shall peaceably surrender the Premises to Landlord in good condition and
repair consistent with Tenant’s duty to make repairs as provided herein,
ordinary wear and tear and damage by insured, fire and other casualty excepted.
All Alterations and decorations made to the Premises by Tenant shall remain and
be the property of Landlord unless Landlord shall require Tenant, at Tenant’s
expense, to remove any or all thereof and repair the damage caused by such
removal. If Landlord is provided with accurate plans and specifications,
Landlord shall indicate, prior to commencement of construction or installation
of any Alteration or decoration, whether such Alterations or decorations will
remain with the Premises at the end of the Lease Term or any extension thereof.
Notwithstanding the foregoing, all furniture, inventory, manufacturing
equipment, and trade fixtures, and unattached movable personal property owned by
Tenant may (and upon Landlord’s request shall) be removed from the Premises by
Tenant no later than the termination date and Tenant shall repair any and all
damage caused by such removal. Tenant shall also have the right to remove all
(i) air compressors, (ii) electrical substations, (iii) air handling equipment,
(iv) exhaust systems, and (v) steel storage shed and Tenant shall repair any and
all damage caused by such removal. If the Premises are not surrendered upon the
termination of this Lease as set forth herein, Tenant shall indemnify Landlord
against all loss or liability resulting from delay by Tenant in so surrendering
the Premises including, without limitation, any claim made by any succeeding
tenant founded on such delay. Tenant shall also surrender all keys to the
Premises and shall inform Landlord of combinations in any locks, safes and
vaults, if any, in the Premises.

27. HOLDOVER. If Tenant remains in possession of the Premises after the
expiration of this Lease without the execution of a new lease, it shall be
deemed to be occupying said premises as a tenant from month-to-month, subject to
all of the conditions, provisions and obligations of this Lease insofar as the
same are applicable to a month-to-month tenancy until the termination of such
tenancy, except that the Base Rent will be 200% of the Base Rent previously in
effect. Payment of Rent during such period does not grant Tenant any greater
rights under this Lease.

28. TRANSFER BY LANDLORD. A sale or conveyance by Landlord of the Building
releases Landlord from any future liability under this Lease, provided the
transferee landlord assumes all obligations of Landlord arising on or after the
date of such transfer, and in such event Tenant agrees to look solely to the
successor in interest of Landlord in and to this Lease. This Lease shall not be
affected by any such sale or conveyance, and Tenant will attorn to the purchaser
or grantee, which shall be obligated on this Lease only so long as it is the
owner of Landlord’s interest in and to this Lease. Notwithstanding the
foregoing, Landlord shall remain liable for its obligation to indemnify Tenant
pursuant to the terms of this Lease for any liability that relates to the time
periods before the sale or conveyance.

 

18



--------------------------------------------------------------------------------

29. SUBORDINATION. Subject to the provisions below, this Lease is and shall be
subject and subordinate at all times to the lien of any mortgages now or
hereafter placed on or against the Building, or on or against Landlord’s
interest or estate therein, and including all extensions, renewals, amendments
and supplements to any such financing, without the necessity of the execution
and delivery, of any further instruments on the part of Tenant to effectuate
such subordination. Tenant will execute and deliver upon demand such further
instruments evidencing such subordination of this Lease to the lien of any such
mortgages as may be required by Landlord provided that the holder of any
mortgage has agreed to recognize the rights of Tenant under this Lease so long
as Tenant is not in default hereunder. Notwithstanding anything herein above
contained in this Section, if the holder of any mortgage at any time elects to
have this Lease constitute a prior and superior lien to its mortgage, then upon
any such holder notifying Tenant to that effect in writing, this Lease shall be
deemed prior and superior in lien to such mortgage, whether this Lease is dated
prior to or subsequent to the date of such mortgage.

30. MODIFICATIONS. Tenant will execute any modification of this Lease which may
be reasonably required by a lender as a condition to making a first mortgage
loan on the Building; provided that no such modification shall alter the rent or
term provided herein or materially reduce the economic value hereof to Tenant or
conflict with the Tenant’s obligations to its lenders. Tenant will complete and
promptly return any estoppel certificates that may be required in connection
with any mortgage loan on the Building. From time to time, upon receipt of a
written request, Tenant shall furnish Landlord and its lender a copy of Tenant’s
most recent SEC 10Q or 10K filing. In the event that Tenant does not make such
filings, Tenant shall provide to Landlord, upon Landlord’s request, certified
copies of Tenants most recent financial statements for Tenant prepared by Tenant
in the ordinary course of its business and in accordance with sound accounting
practices.

31. ESTOPPEL CERTIFICATES. At any time and from time to time upon not less than
10 days after the request of Landlord, Tenant shall execute, acknowledge and
deliver to Landlord a statement in writing certifying (a) that this Lease is
unmodified and in full force and effect (or if there have been modifications,
specifying the same), and (b) the dates to which the rent and other charges have
been paid, and (c) that, so far as Tenant knows, Landlord is not in default
under any provisions of this Lease (or if Tenant knows of any such default,
specifying the same) and (d) such other matters as Landlord or Landlord’s
mortgagee may reasonably require. Any such statement may be relied upon by any
person proposing to acquire Landlord’s interest in this Lease or any prospective
mortgagee of, or assignee of any mortgage upon, such interest.

32. SORTING AND SEPARATION OF REFUSE AND TRASH. At Tenant’s sole cost and
expense, Tenant will comply with all present and future laws, orders, and
regulations of all state, federal, municipal, and local governments,
departments, commissions and boards regarding the collection, sorting,
separation and recycling of waste products, garbage, refuse and trash into such
categories as provided by law. Each separately sorted category of waste
products, garbage, refuse and trash shall be placed in separate receptacles
specified by Landlord. Such separate receptacles may, at Landlord’s option, be
removed from the Premises in accordance with a collection schedule prescribed by
law. Landlord reserves the right to refuse to collect or accept from Tenant any
waste products, garbage, refuse or trash that is not separated and sorted as
required by law or in accordance with the provisions of this section, and to
require Tenant to

 

19



--------------------------------------------------------------------------------

arrange for such collection at Tenant’s sole cost and expense, utilizing a
contractor satisfactory to Landlord. Tenant shall pay all costs, expenses,
fines, penalties or damages that may be imposed on Landlord or Tenant by reason
of Tenant’s failure to comply with the provisions of this section, and, at
Tenant’s sole cost and expense, shall indemnify, defend, and hold Landlord
harmless (including attorneys’ fees and expenses) from and against any actions,
claims, and suits arising from such noncompliance, utilizing counsel reasonably
satisfactory to Landlord.

33. NOTICES. All notices and demands which may or are required to be given by
either party to the other hereunder shall be in writing, and delivered in person
or sent by either United States certified mail, return receipt requested,
postage prepaid or by Federal Express or other nationally recognized overnight
delivery service. Notices and demands to Tenant shall be addressed to it at the
address set forth in Section 1.11 hereof or to such other place as Tenant may
from time to time designate in a written notice to Landlord. Notices and demands
to Landlord shall be addressed to it at the address set forth in Section 1.10
hereof, or to such other firm or to such other place as Landlord may from time
to time designate in a written notice to Tenant.

34. EXECUTION. The submission of this document for examination does not
constitute an offer to lease, or a reservation of, or option for, the Premises
and this document becomes effective and binding only upon the execution and
delivery hereof by both Landlord and Tenant. Tenant confirms that Landlord has
made no representations or promises with respect to the Premises or the making
or entry into of this Lease except as are expressly set forth herein, and agrees
that no claim or liability shall be asserted by Tenant against Landlord for, and
Landlord shall not be liable by reason of, breach of any representations, or
promises not expressly stated in this Lease. This Lease can be modified or
altered only by agreement in writing between Landlord and Tenant.

35. BINDING EFFECT. The covenants, agreements and obligations herein contained,
except as herein otherwise specifically provided, shall extend to, bind and
inure to the benefit of the parties hereto and their respective personal
representatives, heirs, successors and assigns (but in the case of assigns only
to the extent that assignment is permitted hereunder). No third party, other
than such successors and assigns, shall be entitled to enforce any or all of the
terms of this Lease or shall have rights hereunder whatsoever.

36. INTERPRETATION. The laws of the State of Wisconsin shall govern the
validity, performance and enforcement of this Lease. The invalidity or
unenforceability of any provision of this Lease shall not affect or impair any
other provision. Whenever the singular number is used, the same shall include
the plural, and the masculine gender shall include the feminine and neuter
genders. The captions appearing in this Lease are inserted only as a matter of
convenience and in no way define, limit, construe or describe the scope or
intent of such sections or paragraphs of this Lease nor in any way affect this
Lease.

37. FORCE MAJEURE. If either party is delayed or hindered in or prevented from
the performance of any act required hereunder by reason of strikes, lockouts,
labor troubles, inability to procure materials, failure of power, restrictive
governmental laws, regulations, orders or decrees, riots, insurrection, war,
acts of God, inclement weather, or other reason beyond either party’s reasonable
control, then performance of such act shall be excused for the period of the
delay and the period for the performance of any such act shall be extended for a
period equivalent to the period of such delay; provided, however, Tenant’s
obligation to pay rent shall not be affected hereby.

 

20



--------------------------------------------------------------------------------

38. AUTHORITY. If Tenant is a corporation or limited liability company, each
individual executing this Lease on behalf of Tenant represents and warrants that
he or she is duly authorized to execute and deliver this Lease on behalf of said
corporation or limited liability company, as the case may be, and that this
Lease is binding upon said corporation or limited liability company, as the case
may be in accordance with its terms without the joinder or approval of any other
person.

39. MEMORANDUM. A memorandum of this Lease in form reasonably acceptable to
Landlord may be recorded.

40. EXTENSIONS. Tenant is hereby granted one (1) option to extend the Lease for
a period of five (5) years and a subsequent second option to extend the Lease
for a period of three (3) years (each such option period shall be referred to as
an “Extended Term”). Tenant may exercise the option only if: (i) Tenant is not,
at the time of notice of intent to exercise of the option as described below,
then in default in the payment of money under this Lease which is not within the
cure period defined in the Lease, or then in default under any other provision
of this Lease which is not within the cure period in the Lease, after giving
effect to any requirements therein for the giving of notice or grace period or
both, and (ii) Landlord receives from Tenant written notice of Tenant’s exercise
of the option no less than one hundred eighty (180) days prior to the end of the
then current Term. If Tenant exercises the foregoing option to extend, the
annual Base Rent for said Extended Term shall be equal to 110% of the annual
Base Rent for the previous term.

41. RIGHTS OF FIRST REFUSAL.

41.1 Admanco Space. If, at any time during the term of the Lease, Landlord
receives a written offer to lease that portion of the Building currently leased
to Admanco – a division of EBSCO Industries, Inc. (the “Admanco Space”), from
anyone other than the existing tenant, or an affiliate or parent of Landlord,
Landlord shall first give written notice to Tenant of Landlord’s intention to
lease Admanco Space and shall present to Tenant a copy of the lease upon which
Landlord is willing to lease such space. In such event, Tenant shall have the
right for a period of thirty (30) days after such notice to lease such space on
the presented terms. If within such thirty (30) day period, Tenant elects not to
lease such space on the presented terms, this right of first refusal shall
terminate and the Tenant shall have no further interest in the Admanco Space
except as set forth in Section 41.2 below.

41.2 Building. If Landlord receives from an unrelated third party a bona fide
offer to purchase, or in any way acquire, fee simple title to the Building (the
“Offer”), Landlord shall give Tenant notice in writing of such Offer which shall
include a true and complete copy of the Offer, and of Landlord’s willingness to
sell or otherwise transfer the Property on the terms and conditions in the Offer
(the “Offer Notice”). Tenant shall then have the first right and option to
purchase the Property by giving written notice to Landlord, within thirty
(30) days of its receipt of the Offer Notice, of its intention to purchase the
Property at the same price and on the same terms as the Offer.

If Tenant elects not to exercise its right of first refusal or fails to give
written notice within said thirty (30) day notice period, Landlord may
thereafter sell or otherwise transfer the Property to the party making the Offer
and on the same terms and conditions contained in the Offer Notice. If there are
any material changes in the Offer or in the third party buyer, Landlord shall
resubmit the revised Offer to Tenant for acceptance or rejection in

 

21



--------------------------------------------------------------------------------

accordance with the above terms of this Right of First Refusal. This Right of
First Refusal and the rights and terms hereunder shall run with the land and
shall be binding upon all subsequent transferees and assigns of Landlord until
such time as Tenant acquires the Property. For purposes hereof, an offer, in
order to be a bona fide offer, must be in writing and must be made by a person
or entity having sufficient financial ability and willing to consummate the
transaction so proposed to Landlord.

42. ADDENDA. The provisions, if any, included at the end of this Lease, and any
riders and exhibits appended to this Lease, are hereby made a part of this Lease
as though set forth in full at this point.

43. COUNTERPARTS. This Lease may be executed in counterparts, each of which
shall constitute an original, but all of which shall constitute one document.
Either party hereto may execute this document by facsimile signature which
facsimile signature shall be deemed to be an original signature.

[signature page follows]

 

22



--------------------------------------------------------------------------------

EXECUTED as of the date first written above.

 

LANDLORD: 700 STANTON DRIVE, LLC By:  

/s/ Scott J. Revolinski

 

Scott J. Revolinski, Member

Authorized Agent

TENANT: ALLIANCE LAUNDRY SYSTEMS LLC By:  

/s/ Bruce P. Rounds

Print Name:  

Bruce P. Rounds

Title:  

VP - CFO

 

23



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION OF BUILDING

Parcel 1:

Commencing at a point on the East line of the Southeast 1/4 of Section 16, in
Township 16 North of Range 14 East, lying 1419.69 feet South 00 degrees 32
minutes West of the Northeast Corner of said Southeast 1/4, thence South 00
degrees 32 minutes West, 744.04 feet to the Northwesterly line of the C.M.
St.P & P.R.R. right of way, thence South 52 degrees 30 minutes West along said
right of way line 30.78 feet, thence South 89 degrees 21 minutes West, 763.08
feet, thence North 00 degrees 08 minutes West, 778.74 feet, thence South 89
degrees 28 minutes East, 796.21 feet to the place of beginning.

Parcel 2:

Outlot in Certified Survey Map No. 5243, as recorded in Volume 32 of Certified
Survey Maps, at Pages 72, 72A and 72B, as Document No. 612718, Excepting lands
described in Quit Claim Deed in Volume 1480 of Records, at Page 8, Document
No. 682368.

Note: Lease contains Site Plan diagram illustration as part of Exhibit A

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

FLOOR PLAN OF THE PREMISES

Note: Lease contains site plan diagram illustration that outlines the lease
134,921 sq foot building space.

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

TENANT IMPROVEMENTS

1. Tenant will be granted the right, subject to Landlord’s approval of Tenant’s
plans and specifications (as described in paragraph 3 below), to make the
following improvements to and install the following fixtures within the Premises
(collectively, the “Tenant Improvements”): (i) addition of electrical
substations and change point to point electrical connections to support
manufacturing process, (ii) add additional air handling equipment and exhaust
system to exhaust welding smoke from building, (iii) remove/modify existing HVAC
ducting to accommodate manufacturing equipment (may need to add spot heating
equipment), (iv) add air compressor and modify/add point to point air lines to
support manufacturing layout, (v) modify/add fire protection/sprinkler system to
accommodate manufacturing process/insurance and code requirements,
(vi) modify/add point to point natural/LP gas lines to support manufacturing
layout, (vii) modify/add lighting pattern to support manufacturing layout,
(viii) modify floor to increase floor thickness (for required footer thickness)
as needed to accommodate manufacturing equipment, (ix) office modifications to
accommodate computer, telephone lines, etc., (x) modify/add sanitary and
drainage lines in building to accommodate manufacturing process (may include
demolition and restoration of existing floor to add, modify and/or connect into
existing sanitary/drainage system), (xi) develop a steel storage shed (canopy
type shed) outside of the building and on the parking lot surface for use in
providing cover for the outside storage of stainless steel raw material, and
(xii) and modification of the existing interior load-bearing partition walls to
develop openings for Tenant’s long assembly lines to be installed. Tenant may
make additional improvements as part of Tenant’s Improvements conducted in
advance of the Commencement Date of the Lease beyond those listed above subject
to the same Landlord approval requirement provided above.

2. Prior to the Commencement Date, Tenant shall have the right to enter the
Premises to construct the Tenant Improvements. From the date of Tenant’s first
entry upon the Premises, Tenant will indemnify Landlord and save it harmless
from and against any and all claims, actions, damages, liability and expense in
connection with loss of life, personal injury and/or damage to property, or
presence of Hazardous Materials, arising from or out of any occurrence in, upon
or at the Building or by reason of the presence of Tenant, its agents,
contractors, suppliers, invitees, and employees upon the Premises or Building
and the construction of the Tenant Improvements. If Landlord is made a party to
any litigation arising out of any such occurrence, then Tenant shall protect and
hold Landlord harmless and shall pay all costs, expenses and reasonable
attorneys’ fees incurred or paid by Landlord in connection with such litigation.
Tenant’s obligations under this section shall survive the termination of this
Lease.

3. Prior to commencement of the Tenant Improvements, Tenant shall submit
engineering plans for the same to Landlord for approval, which approval shall
not be unreasonably withheld or delayed. Notwithstanding the foregoing, if
Landlord does not provide Tenant with a rejection of the submitted plans (or any
resubmissions of plans) within five (5) business days after delivery by Tenant
of the same, then Tenant’s plans most recently submitted shall be deemed
approved by Landlord. Tenant shall construct the Tenant Improvements in
compliance with all applicable laws and regulations.

 

C-1



--------------------------------------------------------------------------------

4. Tenant shall notify its contractors and suppliers for the Tenant Improvements
that Tenant is not acting as the agent of the Landlord and shall have no right
to a mechanic or materialman’s lien on the Landlord’s interest in the Building.
Tenant will indemnify and hold Landlord harmless from any and all liens, claims,
damages or costs arising out of the performance of the work for the Tenant
Improvements. Landlord will have the right to impose reasonable conditions upon
the performance of the work, including, without limitation, setting means of
access, rules concerning the disturbance of other tenants, hours of performing
the work, limiting access to the building, and otherwise. Tenant shall not
disturb or interfere the with the operations of other tenants of the Building.
No material changes to the approved plans and specifications will be made except
with the prior written consent of Landlord (subject to the same approval
provisions and time periods outlined in paragraph 3 above). All such work
performed shall be done in a good and workmanlike manner in compliance with all
then current building codes, laws, ordinances, and regulations.

5. Tenant shall pay for all costs associated with the Tenant Improvements. Upon
completion of the Tenant Improvements, Tenant shall deliver to Landlord 1) final
lien waivers from all those who worked on or supplied materials to the Building,
2) a certificate of substantial completion, 3) a copy of a final, unconditional
Certificate of Occupancy 4) a one year warranty from the Tenant’s general
contractor in favor of Landlord and Tenant for one year from the date of
substantial completion, 5) an as-built set of plans for the Tenant Improvements
if the Tenant Improvements were constructed in a manner that is materially
different from the Tenant Improvements depicted in the plans approved by
Landlord, and 6) a list of all subcontractors and architects who worked on the
Premises.

6. Tenant acknowledges that it accepts the Premises in its “as is” condition
prior to the commencement of the Tenant Improvements and Tenant’s acceptance of
the Premises is in no way conditioned upon Tenant’s ability to complete the
Tenant Improvements. Landlord has no obligation or liability for completing the
Tenant Improvements.

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

LANDLORD WORK

At a time mutually agreeable to Landlord and Tenant, but in no event later than
July 1, 2006, Landlord shall either (i) resurface and stripe the parking lot
located at the Building, or (ii) pull the weeds, fill in all of the cracks, seal
and stripe the parking lot (the “Landlord’s Work”).

Landlord shall also pay to Tenant for the construction of the following
improvements (the “Work”) the amount of actual costs incurred by Tenant for the
such improvements during the term of the Lease up to Seventy Five Thousand
Dollars ($75,000) (the “Landlord Contribution”): (i) develop an additional
loading dock constructed substantially the same as the existing loading docks
located on the southwest end of the Building, (ii) increase the size of the
water lateral from 4” to 6”, (iii) develop a demising wall between the Premises
and the Admanco Space, and (iv) increase the ceiling height within portions
(approximately 1000 to 3000 square feet to be determined by Tenant) of the
Building as required for the installation and use of Tenant’s manufacturing
equipment. All of the work contemplated by this paragraph will be done by
contractors directed by Tenant. Bids will be obtained by Tenant for the Work for
Landlord’s approval prior to December 31, 2005.

The Landlord Contribution shall be paid to Tenant in the form of a credit
against the monthly payments of Base Rent first due under the Lease. Tenant
shall deliver to Landlord 1) final lien waivers from all those who worked on or
supplied materials to the project, 2) a certificate of substantial completion
from Tenant’s contractor, 3) an as-built set of plans for the Work, if the Work
is performed or conducted in a manner that is materially different from the Work
depicted in the plans approved by Landlord, 4) a list of all subcontractors and
architects who worked on the Premises, and 5) an accounting of Tenant’s actual
construction costs.

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

ALLIANCE EXCLUSIVE PARKING

Lease contains site plan diagram illustration that outlines the Alliance
exclusive parking area.

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

ADMANCO EXCLUSIVE PARKING

Lease contains site plan diagram illustration that outlines the Admanco
exclusive parking area.

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

RECORDED COVENANTS AND RESTRICTIONS

NONE

 

G-1